DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because “infusion of lubricant and or enema solution” corresponds to improper grammar.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In page 1, line 24, “to infuse lubrications and or enema solution” should read “to infuse lubrications and/or enema solution”
In page 5, line 22, “primary lubricant conduit 26 or 46 may” should read “primary lubricant conduit 12 or 56”
In page 5, lines 24-25, “primary lubricant conduit 26 or 50” should read “primary lubricant conduit 12 or 56”
In page 6, line 7, “primary lubricant tube 12” should read “primary lubricant tube 12 or 56”  
Appropriate correction is required.
Claim Objections
Claims 1 and 8 objected to because of the following informalities:
In claim 1, line 4, “operatively associate with a proximal end” should read “operatively associated with a proximal end”
In claim 8, line 4, “and pilot tubes” should read “and pilot tube”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantial" in claim 1, line 6 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, Examiner is interpreting a “substantial portion” of a tube or conduit to be any portion which is greater than the diameter of the tube or conduit. 
Claims 2-8 are similarly rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Dastgeer (US 4,596,554).

    PNG
    media_image1.png
    784
    748
    media_image1.png
    Greyscale

Regarding claim 1, Dastgeer discloses a dual-tube removal device (10 of Fig. 1-11) for relieving obstipation (see Col. 1, lines 35-38), comprising: 
an elongated lubricant conduit (“flexible rubber tubule 30” of Fig. 2, and 5-8 and “doughnut-shaped ring 26” of Fig. 2-4) having a distal end (see Examiner’s annotated Fig. 2 above) providing a plurality of dispersal ports (“array of tiny spray holes 28” of Fig 3); 
a first urging device (“syringe” of Col. 2, lines 43-46) operatively associate with a proximal end (“snap connector”, 34 of Fig. 8) of the lubricant conduit (30); 

an inflatable cuff (“inflatable bladder 18” of Fig. 1-2, 5 and 10-11) fluidly connected to a distal end (“upper end 42” of Fig. 5) of the pilot tube (40, see Col. 2, lines 54-56), wherein the inflatable cuff (18) receives the distal end (“distal end”, see Examiner’s annotated Fig. 5 below) of the lubricant conduit (30, see Examiner’s annotated Fig. 5 below); 
and a pilot urging device (“air source” of Col. 2, lines 60-64) operatively associated with a proximal end (“snap connector 44” of Fig. 8) of the pilot tube (40) for urging the inflatable cuff (18) to an inflated condition (see Col. 2, lines 54-64).

    PNG
    media_image2.png
    983
    1054
    media_image2.png
    Greyscale

Regarding claim 2, Dastgeer discloses the dual-tube removal device of claim 1. Dastgeer further discloses wherein the elongated lubricant conduit (30) further comprises a rectal tube (“12” of Fig. 1-10). Additionally, Dastgeer discloses that the plurality of dispersal ports (28) of the lubricant conduit (30/12) further comprises “an adjacent hole” at location 52 of Fig. 5 (see Col. 3, lines 7-13) and that the first urging device (“syringe” of Col. 2, lines 43-46) further comprises a syringe of Col. 3, lines 9-11. Dastgeer therefore discloses wherein the inflatable cuff (18) is located between one or more dispersal ports of the plurality of dispersal ports (28/“adjacent hole”, see Fig. 2 and Fig. 5 and note how inflatable cuff is distal to “adjacent hole” and proximal to 28 and therefore between one and more of the plurality of dispersal ports).
Regarding claim 3, Dastgeer discloses the dual-tube removal device of claim 1 and further discloses the device comprising a tie (12 of Fig. 1-10) that joins the pilot tube (40) and the lubricant conduit (30) in parallel (see Examiner’s annotated 7 above and see Col. 2, lines 56-58).  
Regarding claim 7, Dastgeer discloses the dual-tube removal device of claim 1 and further discloses wherein the inflatable cuff (18) is pyramidal (see Examiner’s annotated Fig. 5 above and note how inflatable cuff 18 of Dastgeer comprises a substantially similar shape to inflatable cuff 46 shown in Figures 8-11 of the instant application). 

    PNG
    media_image3.png
    811
    757
    media_image3.png
    Greyscale

Regarding claim 8, Dastgeer discloses a method (I-XIII of Col. 3, line 25 through Col. 4, line 2 and claim 7) of de-obstipating an animal (“person” of Col. 3, line 26) with a fecal blockage, comprising: 
providing the dual-tube removal device (10) for relieving obstipation of claim 2 (see Para. 12 of the present Office Action); 
inserting the distal ends (see Examiner’s annotated Fig. 10 above) of the lubricant conduit (30/12) and the pilot tubes (40) in a colon (see Examiner’s annotated Fig. 10 above) of the animal (“person” of Col. 3, line 26) so that the inflatable cuff (18) is above the fecal blockage (20 of Fig. 10, see Fig. 10 and note how cuff is above the fecal blockage); 
VI-VIII of Col. 3 lines 41-52); 
inflating the inflatable cuff (18) to the inflated condition by way of the pilot urging device (“air source” of Col. 2, lines 60-64, see step IX of Col. 3, line 53); 
and removing said distal ends (“distal ends”, see Examiner’s annotated Fig. 10 above) from said colon (“distal ends”, see Examiner’s annotated Fig. 10 above) with the inflated cuff (18) in the inflated condition (the Examiner notes that the purposeful omission of a cuff deflation step in the method of I-XIII and Claim 7 indicates that the inflatable cuff remains in the inflated condition while the distal ends are removed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dastgeer (US 4,596,554) in view of Cox (2012/0191045).
Regarding claim 4, Dastgeer discloses the dual-tube removal device of claim 1 and wherein the first urging device is a syringe (“syringe” of Col. 2, lines 43-46). Dastgeer does not, however, disclose wherein the first urging device is a 20 to 55 cc syringe. 
In the same field of endeavor, Cox teaches an enema (100 of Fig. 1) for bowel cleansing procedures (see [0001], lines 1-2); the enema (100) comprising an enema dispenser (110 of Fig. 1) which is inserted into the rectum of a patient (see [0064], lines 4-10) and an enema liquid (120 of Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of the first urging device of Dastgeer to be a 30 to 40 mL syringe capable of administering the enema solution taught by Cox. Doing so would enable the dual-tube removal device of Dastgeer to administer an enema solution which was already well known in the art prior to the effective filing date of the claimed invention (see [0038] of Cox). Additionally, Dastgeer teaches that modifications may be made to the dual-tube removal device taught by Dastgeer (see Col. 4, lines 3-5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dastgeer (US 4,596,554) in view of Ganz et al. (US 2018/0280040).
Regarding claim 5, Dastgeer discloses the dual-tube removal device of claim 1. Dastgeer does not, however, disclose wherein the pilot urging device is a 3 to 10 cc syringe.
In the same field of endeavor, Ganz et al. teaches a balloon catheter (4000 of Fig. 45) for removing impactions along the gastrointestinal (GI) tract (see [0086]). The balloon catheter (4000) comprises a low-pressure balloon (4019 of Fig. 45) and Ganz teaches that this balloon (4019) may be attached to a 10 or 20 cc syringe via a luer lock inflation port (see [0274], lines 1-2 and [0264], lines 5-7).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air source of the pilot urging device of Dastgeer to be a 10 cc syringe as taught by Ganz. Doing so provides a means for inflating the inflatable cuff to a low-pressure state and allowing the cuff to stabilize the catheter within a lumen (see [0264], lines 7-9). Additionally, operatively connecting a 10 cc syringe to an inflatable cuff corresponds to a design which was already .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dastgeer (US 4,596,554) in view of Loske (2016/0367747) and, in further view of, Cioanta et al. (US 2004/0230316).
Regarding claim 6, Dastgeer discloses the dual-tube removal device of claim 1. Dastgeer does not, however, disclose wherein the inflatable cuff is cylindrical. 
In the same field of endeavor, Loske teaches a balloon catheter (20’ of Fig. 1c-1d) for use in the gastrointestinal (GI) tract, the rectum in particular (see [0036], lines 12-20). Additionally, Loske teaches that the balloon catheter (20’) comprises an inflatable cuff (1 of Fig. 1c-1d) and that the inflatable cuff (1) is preferably cylindrical (see [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflatable cuff of the dual-tube removal device of Dastgeer such that the inflatable cuff is cylindrical as taught by Loske. Doing so corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Dastgeer teaches that modifications may be made to the dual-tube removal device taught by Dastgeer (see Col. 4, lines 3-5). Furthermore, Cioanta et al. teaches that the inflatable cuff of balloon catheters for colon procedures may be modified to comprise a variety of shapes including, but not limited to, pear shapes, ramped or inclined shapes, bulbous shapes, elliptical shapes, oval shapes, cylindrical shapes, accordion pleated shapes, shapes with tapered fins, and the like (see [0099] and [0064], lines 17-26 of Cioanta et al.). Finally, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that cylindrical inflatable cuffs provide an additional plane of symmetry which may minimize the likelihood that orientation errors during manufacturing have a detrimental effect on the performance of the dual-tube removal device.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783      
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783